
	
		II
		112th CONGRESS
		2d Session
		S. 2049
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Harkin (for himself,
			 Mr. McCain, Mr.
			 Coburn, and Mr. Enzi)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the circulation of $1 coins, to remove barrier
		  to the circulation of such coins, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Currency Optimization, Innovation, and
			 National Savings Act.
		2.Improving
			 circulation and removing barriers to circulation of $1 coins
			(a)Duties of the
			 Board of Governors of the Federal Reserve System
				(1)Coin
			 sequestration
					(A)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Board of Governors of the
			 Federal Reserve System shall sequester all $1 coins bearing the design common
			 to those $1 coins minted and issued from 1979–1981 and again in 1999.
					(B)Treatment of
			 coinsCoins sequestered pursuant to subparagraph (A) shall not be
			 returned to ordinary circulation or otherwise released form storage controlled
			 by the Federal Reserve System or an agent of the Federal Reserve System.
					(C)Exception for
			 certain usesNotwithstanding subparagraph (B), coins sequestered
			 pursuant to subparagraph (A) may be released, at face value and in bulk
			 quantities—
						(i)to
			 dealers in collectible coins; and
						(ii)to
			 countries that have adopted the United States dollar as their base unit of
			 exchange.
						(D)Obsolete
			 coinsAt the end of the
			 1-year period beginning on the date of enactment of this Act, the Secretary of
			 the Treasury shall declare all coins described under subparagraph (A) to be
			 obsolete, and such coins—
						(i)shall be treated
			 in the same manner as all other obsolete United States coins; and
						(ii)to
			 the extent that such coins remain in general circulation, shall remain legal
			 tender.
						(2)Quarterly report
			 on $1 coinsThe Board of
			 Governors of the Federal Reserve System shall issue quarterly reports to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate on—
					(A)the number of
			 coins sequestered pursuant to paragraph (1)(A);
					(B)the number of
			 coins described in paragraph (1)(A) that remain in general circulation;
			 and
					(C)efforts that have
			 been made to reduce the number of coins described in subparagraphs (A) and (B)
			 to zero.
					(3)Improvement of
			 circulationThe Board of
			 Governors of the Federal Reserve System shall—
					(A)undertake efforts
			 to improve the circulation and remove barriers to the circulation of the $1
			 coin, other than those coins described under paragraph (1)(A);
					(B)issue a quarterly report to the Committee
			 on Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate on—
						(i)what efforts have been made to improve the
			 circulation of $1 coins and what efforts are being planned to improve the
			 circulation of $1 coins;
						(ii)the
			 success of such efforts, including an analysis of such coins held in storage
			 owned or controlled by the Federal Reserve System and the number such coins in
			 circulation;
						(iii)barriers to the
			 circulation of such coins, including the availability of such coins in
			 quantities unmixed with the $1 coins described in paragraph (1)(A); and
						(iv)the
			 extent to which the Federal Reserve System and any agents of the Federal
			 Reserve System are unable to meet end-user requests for delivery of unmixed
			 quantities of such coins in whatever form such end user requires, including
			 rolls, disposable tubes, or volume bags of such coins.
						(4)Outreach and
			 educationThe Board of
			 Governors of the Federal Reserve System shall, within existing programs,
			 continuously conduct outreach and education programs aimed at helping each
			 business using or accepting cash to choose the best mix of $1 coins and
			 banknotes to facilitate transactions and reduce costs of transactions and of
			 cashing out at the end of a transaction period.
				(5)Use of $1 coins
			 by foreign countriesThe
			 Board of Governors of the Federal Reserve System shall work with the
			 Departments of State and Treasury to ensure that countries that have adopted
			 the dollar as a base unit of exchange and which place orders with the Federal
			 Reserve System, or through any United States financial institution, for
			 supplies of $1 monetary units, are fully briefed before placing each such order
			 on the durability and longevity of $1 coins in high-circulation economies when
			 used for transactions of a low dollar value.
				(b)Publicity
			 requirementSection 5112(p)(2) of title 31, United States Code,
			 is amended by inserting after Mint the following: and the
			 Board of Governors of the Federal Reserve System.
			(c)Report on
			 implementationNot later than
			 the end of the 1-year period beginning on the date of enactment of this Act,
			 and annually thereafter, the Comptroller General of the United States and the
			 Inspectors General of the Federal Reserve System and the Bureau of Consumer
			 Financial Protection shall each issue a report to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate on steps being taken by the Board of Governors
			 of the Federal Reserve System to carry out this Act.
			(d)Clarification
			 with respect to seigniorageThe ninth proviso of section 5136 of title
			 31, United States Code, is amended by inserting after miscellaneous
			 receipts the following: , and such amount shall be included as
			 an estimated receipt of the Government and a receipt of the Government under
			 paragraphs (6) and (7), respectively, of section 1105(a) in any budget
			 submitted under such section.
			3.Saving taxpayers
			 funds by transitioning to the use of $1 coins
			(a)In
			 generalIt is the policy of the United States that after $1 coins
			 achieve sufficient market penetration such that consumers and retailers are
			 comfortable using $1 coins and are able to obtain adequate supplies of $1
			 coins, $1 coins should replace $1 Federal Reserve notes as the only $1 monetary
			 unit issued and circulated by the Federal Reserve System.
			(b)Deadline for
			 placing $1 Federal Reserve notes into circulationFederal Reserve
			 banks may continue to place into circulation $1 Federal Reserve notes until the
			 earlier of—
				(1)the date on which
			 the number of $1 coins placed into circulation after the date of the enactment
			 of this Act exceeds 600,000,000 annually; and
				(2)the date that is 4
			 years after the date of the enactment of this Act.
				(c)Transition
			 periodAfter the date referred to in subsection (b), a Federal
			 Reserve bank may not order additional $1 Federal Reserve notes but may, for a
			 period of one year, continue to place into circulation $1 Federal Reserve notes
			 on hand or those deposited with it, except for notes described in subsection
			 (d).
			(d)Removal of unfit
			 currencyAfter the date referred to in subparagraph (b), a
			 Federal Reserve bank shall continue to remove unfit currency from circulation,
			 and shall continue to destroy such currency.
			(e)ExceptionNotwithstanding
			 subsections (b) and (c), the Board of Governors of the Federal Reserve System
			 shall produce such Federal Reserve notes of $1 denomination as the Board of
			 Governors determines from time to time are appropriate solely to meet the needs
			 of collectors of that denomination. Such notes shall be issued by 1 or more
			 Federal Reserve banks in accordance with section 16 of the Federal Reserve Act
			 and sold by the Board of Governors, in whole or in part, under procedures
			 prescribed by the Board of Governors.
			(f)No effect on
			 legal tenderNotwithstanding any other subsection of this
			 section, $1 Federal Reserve notes are legal tender in the United States for all
			 debts, public and private, public charges, taxes, and duties, regardless of the
			 date of printing or issue.
			
